           Case 1:19-cr-00862-VEC Document 417 Filed 06/15/21 Page          USDC1 SDNY
                                                                                  of 3
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
                                                                            DATE FILED: 6/15/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  : 19-CR-862 (VEC)
                                                                       :
LUIS SEPULVEDA,                                                        :     ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


Valerie Caproni, United States District Judge:

       WHEREAS on June 11, 2021, the parties requested that the Court schedule a change-of-

plea hearing; and

       WHEREAS the Metropolitan Detention Center is requiring inmates to quarantine upon

return from in-Court proceedings;

       IT IS HEREBY ORDERED that a change-of-plea hearing will be held on Thursday,

July 1, 2021, at 10:00 A.M. The change-of-plea proceeding will be held in Courtroom 443 of

the Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New

York 10007.

       IT IS FURTHER ORDERED that by no later than Friday, June 18, 2021, Mr. Sepulveda

may request that the change-of-plea proceeding occur via video conference. The Court is

unlikely to grant such a request without a showing of good cause; the quarantine requirement on

its own does not constitute good cause.

       IT IS FURTHER ORDERED that, in light of the new SDNY protocols for non-trial

proceedings, Defense counsel must inform the Court not later than 3 business days prior to the

proceeding whether the attorney and the Defendant have been fully vaccinated against COVID-
        Case 1:19-cr-00862-VEC Document 417 Filed 06/15/21 Page 2 of 3




19; the prosecutor must similarly inform the Court whether he or she has been vaccinated on the

same time schedule. This notification can be through an email to Chambers.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

       IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0862. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.


SO ORDERED.


Dated: June 15, 2021                                ______________________________
      New York, NY                                        VALERIE CAPRONI
                                                          United States District Judge




                                               2
         Case 1:19-cr-00862-VEC Document 417 Filed 06/15/21 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                3
